                                          Case 3:18-md-02843-VC Document 436 Filed 05/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: FACEBOOK, INC. CONSUMER                      Case No. 18-md-02843-VC (JSC)

                                   8     PRIVACY USER LITIGATION
                                                                                             DISCOVERY ORDER NO. 3
                                   9     This document relates to:
                                  10     ALL ACTIONS
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This MDL matter has been assigned to this Court for management of discovery. As
                                  14   discussed at the discovery status conference held on May 15, 2020, the Court orders as follows:
                                  15          1.      Custodians to be Searched. Upon review of the parties’ joint discovery dispute
                                  16   letter (Dkt. No. 431), Facebook shall search the 81 custodians as discussed at the status
                                  17   conference. As for the possible additional custodians identified through the PWC Reports,
                                  18   Plaintiffs may not ask for any additional custodians until they have reviewed the emails that
                                  19   Facebook represents identify the persons PWC asked to interview, as well as Facebook’s
                                  20   production of documents produced to regulators.
                                  21          2.      ESI Discussions. The Court is not ordering any further general ESI discussions at
                                  22   this time, without prejudice to Plaintiffs making a specific showing as to a particular need in
                                  23   context.
                                  24          3.      Search Term Negotiations. On or before Tuesday, May 19, 2020, Plaintiffs shall
                                  25   provide Facebook with their initial list of approximately 10 custodians (of the 81) to begin the
                                  26   search term negotiations. The custodians should be grouped such that the search terms are likely to
                                  27   substantially overlap. If Plaintiffs’ data expert has particular questions/suggestions as to the
                                  28   information Plaintiffs are seeking, then those questions shall be provided in writing (not to exceed
                                          Case 3:18-md-02843-VC Document 436 Filed 05/15/20 Page 2 of 2




                                   1   one page) at the same time as the names are provided. Facebook shall then conduct its

                                   2   investigation as to the identified custodians, and advise Plaintiffs as to where the sought-after data

                                   3   is likely to be, its volume, proposed search terms, and the like. The Court expects that by the next

                                   4   conference there will be meaningful and substantial progress as to these custodians and that

                                   5   Facebook will have a substantive response to Plaintiffs by Tuesday, May 26, 2020 at the latest. If

                                   6   Plaintiffs’ data expert has particular questions after reviewing Facebook’s response, then Plaintiffs

                                   7   shall put those questions in writing (again, not to exceed one page) and the parties shall arrange for

                                   8   Plaintiffs’ expert and a non-lawyer technical data person within Facebook to have a discussion

                                   9   before the next status conference on May 29.

                                  10           4.     Next Status Conference. The next status conference shall be May 29 at 1:00 p.m.

                                  11   The parties shall submit a joint status update by noon the day before the conference. The joint

                                  12   submission shall update the Court on the status of the tasks the Court ordered the parties to
Northern District of California
 United States District Court




                                  13   complete at the last status conference, as well as identify the tasks that should be performed during

                                  14   the next two weeks. The parties shall exchange their portions of the joint submissions by noon

                                  15   two days before the status conference and then meet and confer by video no later than 9:00 a.m. on

                                  16   the date the joint submission is due and then revise their respective portions accordingly such that

                                  17   a joint submission is filed by noon the day before the status conference. Each party’s portion of

                                  18   the joint submission shall not exceed four pages with no more than 10 pages of attachments (if

                                  19   any).

                                  20           This Order disposes of Docket No. 431.

                                  21           IT IS SO ORDERED.

                                  22   Dated: May 15, 2020

                                  23

                                  24
                                                                                                     JACQUELINE SCOTT CORLEY
                                  25                                                                 United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                         2
